29 N.J. 507 (1959)
150 A.2d 292
BOROUGH OF NORTH PLAINFIELD, PLAINTIFF-RESPONDENT,
v.
DOMINIC PERONE, DEFENDANT-PETITIONER.
The Supreme Court of New Jersey.
April 13, 1959.
Mr. William Noel Ogden for the petitioner.
Mr. Charles A. Reid, Jr., for the respondent.
Denied. The denial here of certification does not necessarily indicate approval of the grounds upon which the judgment of the trial court was affirmed. This is in harmony with the proposition that a denial of certification does not in any case necessarily evidence agreement with the result or the basis expressed.